COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
 WARREN E & P, INC., f/k/a                     §
 PETROLEUM DEVELOPMENT                                        No. 08-10-00198-CV
 CORPORATION d/b/a PEDECO, INC.,               §
 WARREN RESOURCES, INC., and OIL                                 Appeal from the
 TECHNOLOGY FUND 1996 – SERIES                 §
 D, L. P.,                                                      81st District Court
            Appellants/Cross-                  §
 Appellees,                                                   of Frio County, Texas
                                               §
 v.                                                          (TC# 98-02-00039CVF)
                                               §
 GOTHAM INSURANCE COMPANY,
            Appellee/Cross-
 Appellant.

                                MEMORANDUM OPINION

       Pending before the Court is the parties’ joint motion to render judgment effectuating the

parties’ settlement agreement as permitted by TEX. R. APP. P. 42.1(a)(2)(A). Accordingly, we

grant the motion and render judgment effectuating the parties’ settlement agreement.         In

accordance with the parties’ agreement, trial and appellate costs are taxed against the party

incurring the same. See TEX. R. APP. P. 42.1(d). The agreed motion for extension of time to

appoint mediator is denied as moot.


                                            ANN CRAWFORD McCLURE, Chief Justice
November 5, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating